EXHIBIT 10.1

 

SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of September 21, 2009, by
and among Terra Energy & Resource Technologies, Inc., a Delaware corporation
(the “Company”), and the undersigned subscriber (the “Investor”).

 

1.       The Investor hereby subscribes for and agrees to purchase securities of
the Company consisting of (i) 2,000,000 shares of the Company’s common stock,
and (ii) a common stock purchase warrant to purchase 4,000,000 shares of the
Company’s common stock, exercisable for a period of three years from closing at
$0.05 per share, for the aggregate purchase price of USD $100,000. The warrants
shall be in substantially the form attached hereto as Exhibit A. The date of the
sale of the securities pursuant to this Agreement shall be a date no later than
September 21, 2009 or as soon as practicable thereafter; provided, however, if
no closing is had by September 30, 2009, this Agreement shall be null and void.
On or prior to the closing date, the Investor shall pay the full purchase price
for the securities to be issued and sold to the Investor by cash, check or wire
transfer of immediately available funds.

 

The Company is to use the net proceeds (of the purchase price of USD $100,000)
from the sale of the securities for its present and future business initiatives.
Such proceeds are not to be used to pay for prior liabilities of the Company or
any of its subsidiaries related to unpaid debts, outstanding invoices, or
previously incurred obligations, of the Company. Notwithstanding the foregoing,
the Company is permitted to use such proceeds in connection with, on its behalf
and on behalf of its subsidiaries and related entities, prior liabilities or
obligations, relating to state (Delaware, Nevada, New York and Texas) and other
governmental, statutory, and/or regulatory taxes and filings, including, but not
limited to, franchise taxes, registered agent fees, and other related fees,
costs, and expenses incurred therewith.

 

2.     The parties are executing and delivering this Agreement in reliance upon
an exemption from securities registration afforded by the rules and regulations
as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”).

 

3.     The Investor is purchasing the Securities for its own account and not
with a present view towards the public sale or distribution thereof, except
pursuant to sales registered or exempted from registration under the 1933 Act.
The Investor is purchasing the securities for its own account or for the account
of beneficiaries for whom the Investor has full investment discretion and whom
the Investor has full authority to bind, so that each such beneficiary is bound
hereby as if such beneficiary were a direct subscriber hereunder and all
representations, warranties and agreements herein were made directly by such
beneficiary. The Investor acknowledges that it is not purchasing the securities
as a result of any general solicitation or general advertising, including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or at any seminar media or broadcast over
radio or television or any seminar or meeting whose attendees were invited by
general solicitation or general advertising.

 

4.     The Investor acknowledges that it is an “accredited investor” as defined
in S.E.C. Rule 501(a) of the Securities Act. The Investor has such knowledge and
experience in business and financial matters that it has the capacity to protect
its own interests in connection with this transaction and is capable of
evaluating the merits and risks of an investment in the securities and making an
informed investment decision. The Investor acknowledges that an investment in
the securities pursuant to this Agreement is speculative and involves a high
degree of risk. The Investor has adequate means of providing for the Investor’s
current financial needs and contingencies, is able to bear the substantial
economic risks of an investment in the securities for an indefinite period of
time, has no need for liquidity in such investment, and can afford a complete
loss of such investment. The Investor, if an individual, has adequate means of
providing for the Investor’s current needs and personal and family contingencies
and has no need for liquidity in its investment in the securities. The Investor,
in electing to subscribe for the Securities, has conducted its own independent
investigation of the Company. The Investor has carefully reviewed and
understands the Company’s reports and filings made with the Securities and
Exchange Commission. The Investor has had access to all the information
necessary to make a fully informed investment decision. The Investor has had the
opportunity to meet with representatives of the Company and to speak to such
representatives to ask such questions and receive such other information about
the Company as the Investor might desire. The Investor represents that it has
had an opportunity to review all other documents, records, books and other
information pertaining to the

 

1

 


--------------------------------------------------------------------------------



 

Investor’s investment in the Company that have been requested by the Investor,
and has carefully reviewed the information provided. The Investor has been given
no oral or written representations or assurances from the Company or any
representation of the Company that are not specifically set forth in this
Agreement. The Company’s auditors have issued a going concern qualification in
connection with the Company’s financial statements. The Investor understands
that the following risk factors, among others, may affect the business
activities of the Company: the Company has limited assets; the Company has debts
and loans outstanding; the Company expects to incur operating losses and net
losses for the near-term as it incurs additional costs associated with
implementing business strategy and developing products and services for
commercial use; the Company intends to seek additional funding to support the
development of its products and services, working capital, and capital
expenditures; the limited experience of management in this particular field of
business; the Company does not have a specific plan for the use of net proceeds
of the funds it raises; the Investor will sustain an immediate and substantial
dilution; the Company’s intended business is evolving and intensely competitive,
and the Company expects competition to intensify in the future; the Company may
be dependent on forming strategic alliances with other companies; the Company is
dependent on innovative research and development; the Company’s business may be
dependent on protection of proprietary technology and there can be no assurance
that the Company owns or will own any technologies or will be able to protect
such technologies; the Company is dependent on the capabilities of third
parties, including technical personnel; the Company’s business may be affected
by changes in government regulation; and future advances in technology may make
the Company’s proposed business activities obsolete.

 

5.     The Investor understands that no United States federal or state agency or
any other government or governmental agency has passed upon or made any
recommendation or endorsement of the securities.

 

6.     The Investor understands that the securities are “restricted” securities
and are not being registered under the Securities Act or any applicable state
securities laws, and any of the securities may not be transferred unless (a)
such securities are sold pursuant to an effective registration statement under
the Securities Act, (b) the Investor shall have delivered to the Company an
opinion of counsel that shall be in form, substance and scope customary for
opinions of counsel in comparable transactions to the effect that the securities
to be sold or transferred may be sold or transferred pursuant to an exemption
from such registration to the reasonable satisfaction of the Company, (c) the
securities are sold or transferred to an “affiliate” (as defined in Rule 144
promulgated under the 1933 Act (or a successor rule) (“Rule 144”)) of the
Investor who agrees to sell or otherwise transfer the securities only in
accordance with the terms of this Agreement and who is an accredited investor,
or (d) the securities are sold pursuant to Rule 144, and the Investor shall have
delivered to the Company an opinion of counsel that shall be in form, substance
and scope customary for opinions of counsel in corporate transactions to the
reasonable satisfaction of the Company. The Investor understands that the
securities will bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of the certificates
for such securities):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. The securities may not be sold,
transferred or assigned in the absence of an effective registration statement
for the securities under said Act, or an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, that
registration is not required under said Act or unless sold pursuant to Rule 144
under said Act.”

 

7.     THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ITS CONFLICTS
OF LAW PRINCIPLES) GOVERN ALL MATTERS ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ALL OF THE TRANSACTIONS IT CONTEMPLATES, INCLUDING, WITHOUT
LIMITATION, ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE, AND
ENFORCEMENT. THE COMPANY AND THE INVESTOR HERETO HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES FEDERAL COURTS AND THE NEW YORK STATE COURTS
LOCATED IN NEW YORK COUNTY IN THE STATE OF NEW YORK WITH RESPECT TO ANY DISPUTE
ARISING UNDER THIS AGREEMENT, THE AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. BOTH THE COMPANY AND THE
INVESTOR IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH THE COMPANY AND THE INVESTOR
FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FEDERAL EXPRESS (OR
OTHER SIMILAR REPUTABLE COURIER OR DELIVERY SERVICE) SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR

 

2

 


--------------------------------------------------------------------------------



 

PROCEEDING. NOTHING HEREIN SHALL AFFECT ANY PARTY’S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW. BOTH THE COMPANY AND THE INVESTOR AGREE THAT
A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT
OR IN ANY OTHER LAWFUL MANNER. BOTH THE COMPANY AND THE INVESTOR HEREBY WAIVE A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OR IN
CONNECTION WITH THIS AGREEMENT.

 

8.     Any notices required or permitted to be given under the terms of this
Agreement shall be sent by express mail or delivered personally or by courier
(including a recognized overnight delivery service) and shall be effective three
days after being sent by express mail, or upon receipt, if delivered personally
or by courier (including a recognized overnight delivery service), in each case
addressed to a party. The addresses for such communications shall be:

 

If to the Company:

Attn.: Chief Executive Officer

Terra Energy & Resource Technologies, Inc.

99 Park Avenue, 16th Floor

New York, NY 10016

Telephone: 212-286-9197

Facsimile: 917-591-5988

 

If to the Investor:

At the contact address and/or facsimile number listed on the signature page
hereof.

 

Each party shall provide notice to the other party of any change in address.

 

9.     This Agreement contains the entire understanding of the Company and the
Investor with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor either of the
Investor makes any representation, warranty, covenant or undertaking with
respect to such matters. Except as provided herein, no provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. This Agreement, once executed by a party, may be delivered to the other
party hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement. The headings of this
Agreement are for convenience of reference only and shall not form part of, or
affect the interpretation of, this Agreement. In the event that any provision of
this Agreement is invalid or unenforceable under any applicable statute or rule
of law, then such provision shall be deemed inoperative to the extent that it
may conflict therewith and shall be deemed modified to conform with such statute
or rule of law. Any provision hereof which may prove invalid or unenforceable
under any law shall not affect the validity or enforceability of any other
provision hereof. The language used in this Agreement will be deemed to be the
language chosen by the Company and the Investor to express their mutual intents,
and no rules of strict construction will be applied against any party.

 

[signature page follows]

 



 

3

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned Investor and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

INVESTOR:

ARISTA CAPITAL GROUP, INC.

 

 

By:

 

 

James M. Reardon, Founding Principal

 

ADDRESS:

30 Old Kings HWY South

 

Suite 150

 

 

Darien, CT 06820

 

TELEPHONE:

(203) 202-7537

 

FACSIMILE:

(203) 202-7538

 

 

 

 

THE COMPANY:

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

 

 

By:

 

Name:

Title:

 

 

 



 

4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

[Annexed hereto]

 

 

5

 


--------------------------------------------------------------------------------



 

 

THIS WARRANT, AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT, HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. EXCEPT AS
OTHERWISE SET FORTH HEREIN, OR IN THE SUBSCRIPTION AGREEMENT PURSUANT TO WHICH
THIS WARRANT IS ISSUED, NEITHER THIS WARRANT NOR ANY OF SUCH SHARES MAY BE SOLD,
PLEDGED, TRANSFERRED, ASSIGNED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID
ACT OR, AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE, CUSTOMARY FOR
OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

 

Common Stock Purchase Warrant

Right to Purchase 4,000,000 Shares of Common Stock

Issue Date:

September 30, 2009

Expiration Date:

September 30, 2012

Exercise Price:

$0.05 per share

 

 

Warrant No. 090930-1

 

THIS CERTIFIES THAT, for value received, pursuant to that certain Subscription
Agreement dated as of September 21, 2009 (the “Subscription Agreement”) by Terra
Energy & Resource Technologies, Inc., a Delaware corporation (the “Company”) and
the Holder herein specified, ARISTA CAPITAL GROUP, INC. (the “Holder”), is
entitled, upon the terms and subject to the conditions hereinafter set forth, at
any time on or after the above-specified Issue Date and at or prior to the close
of business (5 pm EST, New York time) on the above-specified Expiration Date,
but not thereafter, to subscribe for and purchase from the Company, up to
4,000,000 fully paid and nonassessable shares of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”) at the Exercise Price (as defined
in Section 3 below).

 

1.     Title to Warrant. Prior to the Expiration Date and subject to compliance
with applicable laws, this Warrant and all rights hereunder are transferable, in
whole or in part, at the office or agency of the Company by the holder hereof in
person or by duly authorized attorney, upon surrender of this Warrant together
with the Assignment Form annexed hereto, properly endorsed.

 

2.     Authorization of Shares. The Company covenants that all shares of Common
Stock which may be issued upon the exercise of rights represented by this
Warrant will, upon exercise of the rights represented by this Warrant, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, Liens and charges in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).

 

3.

Exercise of Warrant.

 

(a)

The “Exercise Price” for the Warrant shall be $0.05 per share.

 

(b) The Holder shall not, in the thirty (30) trading day period preceding the
exercise of any portion of this Warrant, sell or short sell the Common Stock of
the Company, or otherwise engage in any transaction that would in any way
negatively affect the trading price of the Common Stock of the Company.

 

(c) Except as provided in this Section 3 and Section 4 herein, exercise of the
purchase rights represented by this Warrant may be made at any time or times on
or after the Issue Date, and before the close of business on the Expiration Date
by the surrender of this Warrant and the Notice of Exercise Form annexed hereto,
duly executed, at the office of the Company (or such other office or agency of
the Company as it may designate by notice in writing to the registered holder
hereof at the address of such holder appearing on the books of the Company) and
upon payment of the Exercise Price of the shares thereby purchased by wire
transfer or cashier’s check drawn on a United States bank, the holder of this
Warrant shall be entitled to receive a certificate for the

 

1

 


--------------------------------------------------------------------------------



 

number of shares of Common Stock so purchased. Certificates for shares purchased
hereunder shall be delivered to the Holder hereof within three (3) Trading Days
after the date on which this Warrant shall have been exercised as aforesaid.
This Warrant shall be deemed to have been exercised and such certificate or
certificates shall be deemed to have been issued, and the Holder or any other
person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date this Warrant has been
exercised by payment to, and receipt thereof by, the Company of the Exercise
Price and, to the extent applicable in cases of issuances to designees of the
named Holder of this Warrant, any transfer-tax reimbursements provided for under
the proviso in Section 6 hereof. If this Warrant shall have been exercised in
part, the Company shall, at the time of delivery of the certificate or
certificates representing Warrant Shares, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the unpurchased shares of Common
Stock called for by this Warrant, which new warrant shall in all other respects
be identical with this Warrant.

 

4.     No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to the Exercise Price.

 

5.     Charges, Taxes and Expenses. Issuance of certificates for shares of
Common Stock upon the exercise of this Warrant shall be made without charge to
the Holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder of this Warrant, or in such name or names as may be directed by
the holder of this Warrant; provided, however, that in the event certificates
for shares of Common Stock are to be issued in a name other than the name of the
Holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto, duly executed by the Holder
hereof; and the Company may require, as a condition thereto, the payment of a
sum sufficient to reimburse it for any transfer tax incidental thereto.

 

6.     Closing of Books. The Company will not close its shareholder books or
records in any manner which prevents the timely exercise of this Warrant.

 

7.

Transfer, Division and Combination.

 

(a) Subject to compliance with any applicable securities laws and the
Subscription Agreement and exhibits thereto, transfer of this Warrant and all
rights hereunder, in whole or in part, shall be registered on the books of the
Company to be maintained for such purpose, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new warrant or warrants in the name of
the assignee or assignees and in the denomination or denominations specified in
such instrument of assignment, and shall issue to the assignor a new warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. This Warrant, if properly assigned, may be exercised by a
new holder for the purchase of shares of Common Stock without having a new
warrant issued.

 

(b) This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by Holder or its agent or attorney. Subject to compliance
with Section 7(a), as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

 

(c) The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 7.

 

(d) The Company agrees to maintain, at its aforesaid office, books for the
registration, and the registration of transfer, of the Warrants.

 

2

 


--------------------------------------------------------------------------------



 

 

8.     No Rights as Shareholder until Exercise. This Warrant does not entitle
the Holder hereof to any voting rights or other rights as a shareholder of the
Company prior to the exercise pursuant to Section 3 hereof. Upon the surrender
of this Warrant and the payment of the aggregate Exercise Price for the
tranche(s) of Warrant Shares being exercised, the Warrant Shares so purchased
shall be deemed issued to such Holder as the record owner of such shares as of
the close of business on the later of the date of such surrender or payment.

 

9.     Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant certificate or any
stock certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which shall
not include the posting of any bond), and upon surrender and cancellation of
such Warrant or stock certificate, if mutilated, the Company will make and
deliver a new warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of such Warrant or stock certificate.

 

10.      Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

 

11.

Adjustments of Exercise Price and Number of Warrant Shares.

 

(a) Stock Splits, etc. The number and kind of securities purchasable upon the
exercise of this Warrant and the Exercise Price shall be subject to adjustment
from time to time upon the happening of any of the following. In the event that
the Company shall (i) pay a dividend in shares of Common Stock or make a
distribution in shares of Common Stock to holders of its outstanding Common
Stock, (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares of Common Stock, (iii) combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock, (iv) issue any shares of
its capital stock in a reclassification of the Common Stock, or (v) otherwise
transacts a similar adjustment to its class of Common Stock, then the number of
Warrant Shares purchasable upon exercise of this Warrant and the Exercise Price
immediately prior thereto shall be adjusted so that the holder of this Warrant
shall be entitled to receive the kind and number of Warrant Shares or other
securities of the Company which the holder would have owned or have been
entitled to receive had such Warrant been exercised in advance thereof. Upon
each such adjustment of the kind and number of Warrant Shares or other
securities of the Company which are purchasable hereunder, the holder of this
Warrant shall thereafter be entitled to purchase the number of Warrant Shares or
other securities resulting from such adjustment at an Exercise Price per Warrant
Share or other security obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of Warrant Shares purchasable
pursuant hereto immediately prior to such adjustment and dividing by the number
of Warrant Shares or other securities of the Company resulting from such
adjustment. An adjustment made pursuant to this paragraph shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.

 

(b) Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another corporation (where the Company
is not the surviving corporation or where there is a change in or distribution
with respect to the Common Stock of the Company), or sell, transfer or otherwise
dispose of all or substantially all its property, assets or business to another
corporation and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of Common Stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of Common Stock of
the successor or acquiring corporation (“Other Property”), are to be received by
or distributed to the holders of Common Stock of the Company, then the Holder
shall have the right thereafter to receive, upon exercise of this Warrant, the
number of shares of Common Stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and Other Property receivable
upon or as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by a holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event. In case of any such reorganization, reclassification, merger,
consolidation or disposition of assets, the successor or acquiring corporation
(if other than the Company) shall expressly assume the due and punctual
observance and performance of each and every covenant and condition of this
Warrant to be performed and

 

3

 


--------------------------------------------------------------------------------



 

observed by the Company and all the obligations and liabilities hereunder,
subject to such modifications as may be deemed appropriate (as determined in
good faith by resolution of the Board of Directors of the Company) in order to
provide for adjustments of shares of Common Stock for which this Warrant is
exercisable which shall be as nearly equivalent as practicable to the
adjustments provided for in this Section 11. For purposes of this Section 11,
“Common Stock of the successor or acquiring corporation” shall include voting
stock of such corporation of any class which is not preferred as to dividends or
assets over any other class of stock of such corporation and which is not
subject to redemption and shall also include any evidences of indebtedness,
shares of stock or other securities which are exercisable into or exchangeable
for any such stock, either immediately or upon the arrival of a specified date
or the happening of a specified event and any warrants or other rights to
subscribe for or purchase any such stock. The foregoing provisions of this
Section 11 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.

 

(c) Adjustment for Spin Off. If, for any reason, prior to the exercise of this
Warrant in full, the Company spins off or otherwise divests itself of a part of
its business or operations or disposes all or a part of its assets in a
transaction (the “Spin Off”) in which the Company does not receive compensation
for such business, operations or assets, but causes securities of another entity
(the “Spin Off Securities”) to be issued to security holders of the Company,
then

 

(A) the Company shall cause (i) to be reserved Spin Off Securities equal to the
number thereof which would have been issued to the Holder had all of the
Holder’s unexercised Warrants outstanding on the record date (the “Record Date”)
for determining the amount and number of Spin Off Securities to be issued to
security holders of the Company (the “Outstanding Warrants”) been exercised as
of the close of business on the trading day immediately before the Record Date
(the “Reserved Spin Off Shares”), and (ii) to be issued to the Holder on the
exercise of all or any of the Outstanding Warrants, such amount of the Reserved
Spin Off Shares equal to (x) the Reserved Spin Off Shares multiplied by (y) a
fraction, of which (I) the numerator is the amount of the Outstanding Warrants
then being exercised, and (II) the denominator is the amount of the Outstanding
Warrants; and

 

(B)  the Exercise Price on the Outstanding Warrants shall be adjusted
immediately after consummation of the Spin Off by multiplying the Exercise Price
by a fraction (if, but only if, such fraction is less than 1.0), the numerator
of which is the average Closing Bid Price of the Common Stock for the five (5)
trading days immediately following the fifth trading day after the Record Date,
and the denominator of which is the average Closing Bid Price of the Common
Stock on the five (5) trading days immediately preceding the Record Date; and
such adjusted Exercise Price shall be deemed to be the Exercise Price with
respect to the Outstanding Warrants after the Record Date.

 

12.      Notice of Adjustment. Whenever the number of Warrant Shares or number
or kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
promptly send notice to the holder of this Warrant notice of such adjustment or
adjustments setting forth the number of Warrant Shares (and other securities or
property) purchasable upon the exercise of this Warrant and the Exercise Price
of such Warrant Shares (and other securities or property) after such adjustment,
setting forth a brief statement of the facts requiring such adjustment and
setting forth the computation by which such adjustment was made. Such notice, in
the absence of manifest error, shall be conclusive evidence of the correctness
of such adjustment.

 

13.

Notice of Corporate Action. If at any time:

 

(a) the Company shall take a record of the holders of its Common Stock and/or
Common Stock for the purpose of entitling them to receive a dividend or other
distribution, or any right to subscribe for or purchase any evidences of its
indebtedness, any shares of stock of any class or any other securities or
property, or to receive any other right, or

 

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

 

4

 


--------------------------------------------------------------------------------



 

 

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of such cases, the Company
shall give to the Holder (i) at least 30 days’ prior written notice of the date
on which a record date shall be selected for such dividend, distribution or
right or for determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least 30 days’ prior written notice
of the date when the same shall take place. Such notice in accordance with the
foregoing clause also shall specify (i) the date on which any such record is to
be taken for the purpose of such dividend, distribution or right, the date on
which the holders of Common Stock shall be entitled to any such dividend,
distribution or right, and the amount and character thereof, and (ii) the date
on which any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, dissolution, liquidation or winding up is to take place
and the time, if any such time is to be fixed, as of which the holders of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such disposition, dissolution, liquidation or
winding up. Each such written notice shall be sufficiently given if addressed to
the Holder at the last address of the Holder appearing on the books of the
Company and delivered in accordance with Section 15(d).

 

14.      Authorized Shares. The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant. The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the OTCBB or other
market upon which the Common Stock may be listed.

 

The Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Holder against impairment.
Without limiting the generality of the foregoing, the Company will (a) take all
such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and nonassessable shares of Common Stock
upon the exercise of this Warrant, and (b) use its best efforts to obtain all
such authorizations, exemptions or consents from any public regulatory body
having jurisdiction thereof as may be necessary to enable the Company to perform
its obligations under this Warrant.

 

15.

Miscellaneous.

 

(a) Governing Law. This Warrant shall be governed by the laws of the State of
New York without regard to its conflict of law principles, in accordance with
the provisions of Section 7 of the Subscription Agreement.

 

(b) Restrictions. The holder hereof acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws as
referenced in the Subscription Agreement.

 

(c) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding all rights hereunder terminate on the Expiration Date. If the
Company fails to comply with any provision of this Warrant, the Company shall
pay to the Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by the Holder in collecting any amounts
due pursuant hereto or in otherwise enforcing any of its rights, powers or
remedies hereunder.

 

 

5

 


--------------------------------------------------------------------------------



 

 

(d) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder hereof by the Company shall be delivered in
accordance with the notice provisions of the Subscription Agreement.

 

(e) Limitation of Liability. No provision hereof, in the absence of affirmative
action by the Holder to purchase shares of Common Stock, and no enumeration
herein of the rights or privileges of the Holder hereof, shall give rise to any
liability of the Holder for the purchase price of any Common Stock or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

 

(f) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.

 

(g) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of the Holder. The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

 

(h) Indemnification. The Company agrees to indemnify and hold harmless the
Holder from and against any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, attorneys’ fees, expenses
and disbursements of any kind which may be imposed upon, incurred by or asserted
against the Holder in any manner relating to or arising out of any failure by
the Company to perform or observe in any material respect any of its covenants,
agreements, undertakings or obligations set forth in this Warrant; provided,
however, that the Company will not be liable hereunder to the extent that any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, attorneys’ fees, expenses or disbursements are found in a final
non-appealable judgment by a court to have resulted from the holder’s
negligence, bad faith or willful misconduct in its capacity as a stockholder or
warrant holder of the Company.

 

(i) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

(j) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(k) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

[signature page follows]



 

6

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated: September 30, 2009

 

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

 

 

By:

 

Name:

Alexandre Agaian

Title:

Director

 

 

 



 

7

 


--------------------------------------------------------------------------------



 

 

NOTICE OF EXERCISE

 

 

To:

Terra Energy & Resource Technologies, Inc.

 

 

The undersigned hereby elects to purchase ________ shares of Common Stock (the
“Common Stock”), at an exercise price of $_____ per share, of Terra Energy &
Resource Technologies, Inc. pursuant to the terms of the attached Warrant,
Warrant No. [____], and tenders herewith payment of the exercise price in full,
in the amount of $_____________, together with all applicable transfer taxes, if
any.

 

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

 

_______________________________

(Name)

 

 

_______________________________

(Address)

 

_______________________________

 

 

 

Dated:

 

 

______________________________

Signature

 

 

 



 

8

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute this form and supply required
information. Do not use this form to exercise the warrant.)

 

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

whose address is                                           
                                          
                                                             . Such assignee has
signed an acknowledgement of the restrictions on transfer and other terms stated
in the related Subscription Agreement, and a copy thereof, to the satisfaction
of the Company has been or will be provided to the Company prior to the
effectiveness of such assignment.

 

 

Dated:

 

 

Holder’s Signature:

_____________________________

 

Holder’s Address:

_____________________________

 

_____________________________

 

 

Signature Guaranteed: ___________________________________________

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in an fiduciary or other representative
capacity should file proper evidence of authority to assign the foregoing
Warrant.

 

 

 

 

 

9

 

 

 